Citation Nr: 0023831	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  98-10 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a permanent and total disability rating 
for pension purposes.

2.  Entitlement to a permanent and total disability rating 
for pension purposes pursuant to 38 C.F.R. § 3.321(b)(2).


INTRODUCTION

The veteran served on active duty from March 27, 1968, to 
June 25, 1968.

This case first came before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision rendered by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In December 1999, the Board 
remanded this case.  The requested actions have been 
completed, and the case is again before the Board for 
appellate review.



FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's claim for a permanent and total disability rating 
for pension purposes, to include entitlement under 38 C.F.R. 
§ 3.321(b)(2) (1999), has been developed.

2.  The veteran has qualifying active service for pension 
benefits purposes.

3.  The veteran has a psychiatric disorder that is 10 percent 
disabling, and weight loss that is noncompensable.  The 
veteran's various disorders are 10 percent disabling when 
considered on a combined basis.

4.  The veteran is 57 years old, has the equivalent of a high 
school education, and was last employed as a cafeteria worker 
in 1992. 

5.  The veteran's disabilities are not productive of total 
disability and are not sufficient to preclude the average 
person from following a substantially gainful occupation.

6.  The veteran's disabilities do not permanently preclude 
him from engaging in substantially gainful employment 
consistent with his age, education and occupational history.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to a permanent and total 
disability rating for pension purposes are not met.  38 
U.S.C.A. §§ 1155, 1502, 1521, and 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321, 3.340, 3.342, 4.15, 4.16, and 4.17 (1999).


2.  The requirements for entitlement to a permanent and total 
disability rating for pension purposes pursuant to 38 C.F.R. 
§ 3.321(b)(2) are not met.  38 U.S.C.A. §§ 1155, 1502, 1521, 
and 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 3.340, 
3.342, 4.15, 4.16, and 4.17 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented claims that are 
plausible.  He has not alleged that there are any records of 
probative value that have not been associated with his claims 
folder.  Therefore, the duty to assist him in the development 
of his claim has been satisfied.

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities that are not the result 
of the appellant's willful misconduct.  Permanent and total 
disability exists when an individual is unemployable as a 
result of disabilities that are reasonably certain to last 
throughout the remainder of that person's life.  38 C.F.R. §§ 
3.340(b) and 4.15 (1999); Talley v. Derwinski, 2 Vet. App. 
282, 285 (1992).  The Board notes, as a preliminary matter, 
that the veteran is credited with 91 days of active wartime 
service, and is accordingly deemed to have qualifying active 
service for pension benefits purposes.

The United States Court of Appeals for Veterans Claims 
(Court) has observed that permanent and total disability for 
pension purposes can be shown in two ways under VA 
regulations, which provide a combination of "objective" and 
"subjective" standards.  Brown v. Derwinski, 2 Vet. App. 
444, 446 (1992); see also Talley, 2 Vet. App. 282; 38 
U.S.C.A. § 1502(a)(1), (2) (West 1991); 38 C.F.R. 
§§ 3.321(b)(2) and 4.17 (1999).


First, under the "objective" standard, the appellant may 
establish that he has a lifetime impairment that is 
sufficient to render it impossible for the "average person" 
to follow a substantially gainful occupation under the 
appropriate diagnostic codes of VA's Schedule for Rating 
Disabilities (Schedule).  The "average person" standard is 
outlined in 38 U.S.C.A. § 1502(a)(1) and 38 C.F.R. §§ 
3.340(a) and 4.15.  This process involves rating each 
diagnosed disability under the appropriate diagnostic code; 
nonservice-connected disabilities are evaluated under the 
same criteria as service-connected disabilities.  The 
individual disability ratings for all disabilities are then 
combined pursuant to the combined ratings table in order to 
determine whether the appellant holds a combined 100 percent 
schedular evaluation for pension purposes.  See 38 C.F.R. § 
4.25 (1999).  Therefore, the Board's decision includes 
analysis of the appropriate rating to be assigned for each of 
the appellant's nonservice-connected disabilities.

Second, under the "subjective" standard, the appellant may 
establish permanent and total disability for pension 
purposes, absent a combined 100 percent schedular evaluation, 
by proving that the individual (as opposed to the average 
person) has a lifetime impairment precluding him or her from 
securing and following substantially gainful employment.  38 
U.S.C.A. § 1502 and 1521(a) (West 1991); 38 C.F.R. § 4.17 
(1999).  Under this analysis, if there is only one such 
disability, it must be ratable at 60 percent or more, and; if 
there are two or more disabilities, there must be at least 
one disability ratable at 40 percent or more, with a combined 
disability rating of at least 70 percent.  38 C.F.R. 
§ 4.16(a) (1999).  However, even if the veteran cannot 
qualify for permanent and total disability under the above 
rating scheme following applicable schedular criteria, a 
permanent and total disability rating for pension purposes 
may be granted on an extraschedular basis if the appellant is 
subjectively found to be unemployable by reason of his 
disabilities, age, occupational background, and other related 
factors.  38 C.F.R. §§ 3.321(b)(2) and 4.17(b) (1999).


The Board attempts to determine the extent to which a 
claimant's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1 and 4.10 
(1999).  It is necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the appellant's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

The most recent medical evidence, which consist of reports of 
VA medical and psychiatric examinations conducted in March 
2000, shows that the veteran has two disorders that could 
impair his ability to secure and follow substantially gainful 
employment, or to follow a substantially gainful occupation.  
These disorders, which were considered by the RO in its 
adjudication of the veteran's claim, are weight loss of 
unknown etiology and a psychiatric disorder not otherwise 
specified.  The March 2000 medical examination report also 
indicates diagnoses to include gastroesophageal reflux 
disease by history, and history of dysphagia (difficulty in 
swallowing); that is, the presence of these disorders was not 
shown on examination, but is noted by history only.  As such, 
they cannot be deemed to be productive of any impairment, 
since they are not shown to be currently manifested, and need 
not be considered in an analysis of whether disability 
manifested by the veteran is productive of unemployability.  

The Board also notes that earlier medical evidence, to 
include the report of a May 1998 VA examination, refers to 
the presence of additional medical disorders, such as a 
possible respiratory disability and gastrointestinal 
problems.  However, the reports of the March 2000 VA 
examinations, which were prepared pursuant to 

Board remand and which constitute the most contemporaneous 
medical evidence, do not indicate that any disabilities other 
than those noted above are currently manifested.

In addition, the report of the VA psychiatric examination 
conducted in March 2000 indicates a diagnosis of alcohol 
abuse and dependence in sustained full remission.  The Board 
notes, with regard to compensation for alcohol abuse and 
dependence, that no compensation shall be paid if a 
disability is the result of the veteran's own willful 
misconduct, including the abuse of alcohol or drugs.  
38 U.S.C.A. § 105 (West 1991 and Supp. 1996); 38 C.F.R. 
§§ 3.1(n), 3.301 (1999).  Section 8052 of the Omnibus 
Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 
Stat. 1388, 1388-351, prohibits, effective for claims filed 
after October 31, 1990, the payment of compensation for a 
disability that is the result of a veteran's own alcohol or 
drug abuse.

Each of the veteran's diagnosed disabilities is discussed 
below.

A Psychiatric Disorder, Not Otherwise Specified

The severity of a psychiatric disorder is ascertained, for VA 
rating purposes, by application of diagnostic criteria set 
forth in 38 C.F.R. § 4.130 (1999).  Under these criteria, a 
noncompensable (zero percent) rating is appropriate for 
circumstances in which a mental condition has been formally 
diagnosed, but where symptoms are not sufficiently severe 
either to interfere with occupational or social functioning 
or to require continuous medication.  A 10 percent disability 
rating is warranted for occupational and social impairment 
due to mild or transient symptoms that decrease work 
efficiency and occupational tasks only during periods of 
significant stress, or where symptoms are controlled by 
continuous medication.  A 30 percent disability rating is 
warranted for occupational and social impairment that is 
manifested by an occasional decrease in work efficiency and 
by intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 

routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, no 
more than weekly panic attacks, chronic sleep impairment, and 
mild memory loss.  A 50 percent disability rating is 
appropriate for occupational and social impairment that is 
manifested by reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; more than weekly panic 
attacks; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  In addition, a 70 
percent rating is warranted for occupational and social 
impairment that is manifested by deficiencies in most areas, 
while a 100 percent disability rating will be assigned for 
total occupational and social impairment.

The report of the March 2000 VA psychiatric examination shows 
that the veteran admitted to a history of auditory 
hallucinations as recently as mid-1998, but denied a history 
of command hallucinations.  He admitted to a remote history 
of suicidal thoughts, but denied attempts to harm himself or 
recent thoughts of suicide.  He denied homicidal thoughts and 
recent paranoid delusions.  He described his sleep as fair.  
The report shows that he was able to attend to his daily 
activities effectively, including handling money and 
performing light housework.  It also shows that he denied 
interpersonal problems, and that he indicated that he was 
limited "'only by my back.  I just get a little depressed 
sometimes and have nervous eating habits, that's all.'"

The report also notes that, on examination, he was 
appropriately dressed and adequately groomed.  He exhibited 
no unusual motor activities.  His speech was spontaneous and 
fluent, with no looseness of association.  His mood was 
pleasant and his affect was appropriate.  He denied 
hallucinations, homicidal or suicidal thoughts, and was 
precisely oriented as to person, place, situation and time.  
His remote, recent and immediate recall were good.  His 
judgment to avoid common danger was adequate, as was his 
abstracting ability.  His insight was fair.


The examination report indicates comments by the examiner 
that the veteran had a history of psychosis that appeared to 
be in good control with medication, and that his psychiatric 
illness currently impairs his employability only mildly.  The 
report shows that a Global Assessment of Functioning (GAF) 
score of 65 was diagnosed.

Based on this evidence, the Board concludes that the 
veteran's psychiatric disorder is no more than 10 percent 
disabling.  As indicated above, a 10 percent disability 
rating is warranted for occupational and social impairment 
due to mild or transient symptoms that decrease work 
efficiency and occupational tasks only during periods of 
significant stress, or where symptoms are controlled by 
continuous medication.  The March 2000 examination report 
shows that he was oriented times four, and that, while he 
indicated past hallucinations and suicidal ideation, he 
denied current such problems.  The report shows, in fact, 
that he himself indicated that he "just g[o]t a little 
depressed sometimes and ha[d] nervous eating habits, that's 
all."  In addition, it shows that the examiner concluded that 
the veteran's psychosis was under good control with 
medication, and that his psychiatric disorder was productive 
of only mild industrial impairment.  The GAF score of 65 
indicated as a diagnosis is deemed to represent mental 
impairment manifested by some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in 
social, occupational or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  The Board in particular notes that the March 
2000 examination report does not indicate the presence of 
anxiety, suspiciousness, no more than weekly panic attacks, 
chronic sleep impairment, or mild memory loss, which are 
considered under the Schedule as symptomatic of a 30 percent 
level of disability.

A Disorder Manifested by Weight Loss of Undetermined Etiology

The report of the March 2000 VA medical examination, while 
indicating that the veteran exhibited weight loss of unknown 
etiology, does not provide a more specific diagnosis.  The 
report does note, however, that a review of his medical 

chart showed that he weighed 108 pounds in July 1997, 101.4 
pounds in August 1997, 118 pounds in October 1997, 112.2 
pounds in June 1998, 116 pounds in August 1998, 126 pounds in 
January 1999, 113 pounds in February 1999, 123 pounds in 
April 1999, and 117 pounds in October 1999.  It also shows 
that he was 5 feet 8 inches tall, that his current weight was 
107 pounds, and that he indicated that his maximum weight 
over the past year had been 130 pounds.  

The Board finds that the veteran's variable weight - as 
contrasted to a persistent and progressive weight loss - does 
not furnish a basis for assignment of a compensable 
disability rating.  The provisions of 38 C.F.R. § 4.112 
(1999) specifically stipulate that minor weight loss or 
greater losses of weight for periods of brief duration, as in 
the case here, are not considered of importance in rating.  
Rather, weight loss becomes important where there is 
appreciable loss of weight which is sustained over a period 
of time.  The Board notes that the veteran weighs virtually 
the same weight in March 2000 as he did in July 1997, 
notwithstanding the fluctuations in weight during the period 
between those two dates, and must conclude that any weight 
loss experienced by him is anticipated by the provisions of 
38 C.F.R. § 4.112, and are, to reiterate, not of importance 
in rating.  It therefore follows that his weight loss, or any 
disability manifested by such weight loss, does not warrant a 
compensable disability evaluation.

Legal analysis

In accordance with the provisions of 38 C.F.R. § 4.25 (1999), 
the veteran's two disabilities, as identified and evaluated 
above, are deemed to be 10 percent disabling when considered 
on a combined basis.  Assuming for discussion purposes that 
these disabilities are permanent, pursuant to 38 C.F.R. § 
4.17, these disabilities are objectively determined not to 
represent a 100 percent schedular evaluation in accordance 
with 38 C.F.R. § 4.15.  Accordingly, on the basis of the 
objective "average person" standard, a permanent and total 
disability evaluation is not 

warranted.  Moreover, a permanent and total disability rating 
is not warranted under the applicable schedular criteria 
provided under 38 C.F.R. §§ 4.16(a) and 4.17.  The veteran's 
disorders are neither found to be 70 percent disabling on a 
combined basis, nor is any one of these disabilities deemed 
to be at least 40 percent disabling.  

Since the veteran does not meet the percentage requirements 
for disability pension benefits, consideration of entitlement 
to a permanent and total disability rating on an 
extraschedular basis under 38 C.F.R. §§ 3.321(b)(2) and 
4.17(b) is appropriate.  Under the "subjective" standard, 
the Board must determine whether the veteran is entitled to 
pension benefits based on subjective criteria, including age, 
education and occupational history.  38 C.F.R. §§ 3.321 and 
4.15 (1999).  In that regard, the Board notes that the 
veteran is currently 57 years old and has a GED (General 
Equivalency Diploma), which is the equivalent of high school 
education.  He has been employed as a cafeteria worker, and 
has also done yard work.  He has indicated that he last 
worked in 1992, and that he is currently unemployed. 

The Board finds that the veteran's disabilities, when 
considered in light of his education, work experience and 
age, do not render him unable to secure and follow a 
substantially gainful occupation.  His primary (and only 
compensable) disorder is his psychiatric disability.  The 
evidence does not show that this disorder, either in and of 
itself or in conjunction with any disorder manifested by 
weight loss, impedes his ability to obtain all forms of 
substantially gainful employment involving the ability to 
think and communicate.  The Board finds significant the 
findings rendered by the VA examiners in March 2000, to the 
effect that his disabilities did not prevent him from 
working, and that his psychiatric disability only mildly 
impairs his employability.  It must also be pointed out that 
the underlying question is whether he is capable of 
performing the physical and mental acts required by 
employment, not whether he can actually find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Based on the foregoing, the Board concludes that the 
veteran's disabilities, when evaluated in association with 
his educational attainment, occupational background and age, 
do not preclude all kinds of substantially gainful 
employment, should he 

choose to seek such opportunities.  The Board finds 
particularly convincing the fact that the veteran has only 
two diagnosed disabilities, and that only one of them is 
evenly mildly disabling.  Accordingly, the Board concludes 
that the preponderance of the evidence is against his claim 
of entitlement to a permanent and total disability rating for 
pension purposes, to include entitlement pursuant to 
38 C.F.R. § 3.321(b)(2) (1999).  The evidence, moreover, is 
not so evenly balanced that there is any doubt on this point 
that could be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(b) (West 1991).


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.  Entitlement to a permanent and 
total disability rating for pension purposes pursuant to 
38 C.F.R. § 3.321(b)(2) is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

